UNITED STATES DISTRICT COURT
                          DISTRICT COURT OF MASSACHUSETTS

                               CIVIL ACTION NO. 15-11902-GAO

                                      RICHARD MARTIN,
                                          Plaintiff,

                                                v.

                               MCDONALD’S CORPORATION,
                                      Defendant.


                               CIVIL ACTION NO. 15-12328-GAO

                                      RICHARD MARTIN,
                                          Plaintiff,

                                                v.

                              CORE SECURITY SOLUTIONS, INC.,
                                        Defendant.



                                            ORDER
                                          April 20, 2016

O’TOOLE, D.J.

       In these two related actions, Richard Martin claims that while he was standing in the lobby

of a McDonald’s restaurant in Washington, D.C., Deandre A. Harris, a special police officer

employed by Core Security Solutions, Inc., harassed him, ordered him to leave the restaurant,

assaulted him despite his compliance with Harris’s directive, and transferred him to the custody of

the local police department which falsely charged him with assaulting a police officer and kept

him in custody overnight. 1



1
 Martin’s related suit against Harris was dismissed without prejudice for want of prosecution.
Martin v. Harris, C.A. 15-12329-GAO (D. Mass. Mar. 22, 2016), ECF #20.
       By separate motions, McDonald’s and Core Security Solutions argue that Massachusetts

is not the proper venue for these actions. See 28 U.S.C. § 1391. The Court agrees. The events

giving rise to Martin’s claims occurred exclusively in Washington, D.C. Core Security Solutions

appears to be a resident of Maryland, just outside of Washington, D.C., and appears to have no

presence within this District. Furthermore, although Martin lives in Massachusetts, the remaining

relevant witnesses, such as employees and patrons of McDonald’s and members of the Metro

Police Department, are likely to live in the Washington, D.C. area. Similarly, any relevant

documents are likely to be located there.

       Consequently, the defendants’ motions, insofar as they request a transfer of venue, are

GRANTED, and the cases are TRANSFERRED to the United States District Court for the District

of Columbia. See id. § 1406(a).

       It is SO ORDERED.

                                                    /s/ George A. O’Toole, Jr.
                                                    United States District Judge




                                                   2